Citation Nr: 1644143	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder disability, claimed as a strain.

3.  Entitlement to service connection for a left shoulder disability, claimed as a sprain with arthritis.

4.  Entitlement to service connection for a cardiovascular disability, claimed as sinus tachycardia, claimed as due to radiation.  

5.  Entitlement to service connection for hypertension with shortness of breath, claimed as due to radiation.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 1949 to March 1951 and served on active duty from July 1951 to December 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, a hearing was held before a Decision Review Officer (DRO).  The Veteran requested a Board hearing via videoconference but withdrew that request.  38 C.F.R. § 20.702(e) (2015).  

In January 2013, the Board remanded the listed issues for additional development.  The case has since returned to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the current bilateral hearing loss is related to in-service acoustic trauma.  

2.  The preponderance of the evidence is against finding that any current right shoulder disability is related to active service or events therein; and right shoulder arthritis did not manifest to a compensable degree within one year following discharge from service.  

3.  The preponderance of the evidence is against finding that any current left shoulder disability is related to active service or events therein; and left shoulder arthritis did not manifest to a compensable degree within one year following discharge from service.  

4.  Service records show the Veteran participated in Operation WIGWAM; his claimed disorders (cardiovascular disability and hypertension with shortness of breath) are not listed as diseases presumptively associated with radiation exposure nor are they radiogenic diseases.

5.  The preponderance of the evidence is against finding that the Veteran has a current cardiovascular disability that is related to active service or events therein; and there is no evidence of a cardiovascular disorder manifested to a compensable degree within one year following discharge from service.

6.  The preponderance of the evidence is against finding that hypertension with shortness of breath is related to active service or events therein; and there is no evidence of hypertension manifested to a compensable degree within one year following discharge from service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A right shoulder disability was not incurred during active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).  

3.  A left shoulder disability was not incurred during active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

4.  A cardiovascular disability was not incurred during active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (d), 3.311 (2015).  

5.  Hypertension with shortness of breath was not incurred during active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (d), 3.311.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In light of the favorable decision to grant service connection for hearing loss, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  As concerns the remaining issues, VA notified the Veteran in April 2008 of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The letter also provided information as to how VA assigns disability ratings and effective dates.

The claims folder contains service treatment records for the Veteran's period of active service, VA medical records, and Social Security Administration records.  VA requested service treatment records pertaining to the Veteran's initial period of National Guard service, but response received indicates the records were fire-related.  A formal finding of unavailability was completed in October 2008 and the December 2008 rating decision contained notice that these records were unavailable.  The Veteran has not identified additional relevant records that need to be obtained.  

The Veteran was provided VA examinations in December 2008 and the Board finds no basis for further examination or opinion.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including sensorineural hearing loss, cardiovascular-renal disease including hypertension, and arthritis, if manifest to a compensable degree within one year after discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

Bilateral hearing loss

In December 2008, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show that on examination for enlistment in July 1951, examination for reenlistment in January 1955, and examination for separation in December 1960, the Veteran's hearing was reported as 15/15 in both ears on whispered and spoken voice testing.  Complaints related to hearing impairment were not documented during service.  

In January 2008, the Veteran underwent a VA audiology consult.  He reported in-service noise exposure.  No other exposure was noted.  Testing revealed sensorineural hearing loss right and profound high frequency loss on the left.  

The Veteran underwent a VA audiology examination in December 2008.  He reported bilateral hearing loss that become noticeable around 1954 or 1955 during service.  He reported military, civilian, and recreational noise exposure, as well as a family history of hearing loss.  Audiometric testing showed sensorineural hearing loss in both ears.  In addressing etiology, the examiner stated that research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset nor is it progressive or cumulative.  The examiner noted that military noise exposure was conceded, but there was no valid evidence of auditory status in service and there were a number of potential non-military etiologies, including aging, occupational and recreational noise exposure, hypertension and heredity.  Given the available evidence it would be speculative to allocate a degree of his current hearing loss to each of these etiologies versus military noise exposure and the audiologist felt he could not resolve the hearing loss issue without resort to mere speculation.  

At the March 2011 DRO hearing, the Veteran testified that his hearing loss started somewhere in the early 1950's and kept getting worse.  He reported that while in the Navy he worked with explosives and on the flight deck and was subject to acoustic trauma without ear protection. 

Service records show the Veteran served as an aviation ordinanceman and his reports of noise exposure are consistent with the circumstances of his service.  In-service acoustic trauma is established.  

As noted, audiometric findings were not documented during service and a hearing loss disability for VA purposes was not shown at that time or within one year following discharge from service.  Regardless of in-service test results, a Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Evidence of record shows a current diagnosis of bilateral hearing loss and on review, the claims folder contains evidence both for and against the claim.  As set forth, the VA examiner suggested there were multiple potential etiologies but indicated the issue could not be resolved without resort to speculation.  The Veteran, however, reported the onset of hearing loss during service.  The Veteran is not competent to diagnosis a hearing loss disability for VA purposes, but he is competent to report the onset of hearing difficulty.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation). 
 
The Board finds no reason to doubt the credibility of the Veteran's reports and thus, the evidence is at least in equipoise as to whether bilateral hearing loss is related to service.  Resolving reasonable doubt in his favor, service connection is warranted.  See 38 C.F.R. § 3.102.

Right and left shoulder disabilities

In December 2008, the RO denied entitlement to service connection for right shoulder strain and for residuals left shoulder sprain with arthritis.  The Veteran disagreed with the decision and perfected this appeal.  

In his notice of disagreement, the Veteran argued that heavy lifting during service had an effect on his shoulders, especially the right one.  At the March 2011 DRO hearing, the Veteran reported that he picked up bombs and rockets all day long and that his shoulders would hurt, but he didn't complain at that time.  

Service treatment records show that in March 1953, the Veteran fell while playing football and sprained his left shoulder.  The prognosis was good.  There were no further complaints related to the left shoulder and no complaints related to the right shoulder were documented during service.  On examination for separation in December 1960, the Veteran's upper extremities were reported as normal on clinical evaluation.  

VA records dated in May 2008 note the Veteran's complaints of bilateral shoulder pain that has been there for years.  In October 2008, he reported that he thinks his shoulder problems are due to physical work.  He denied any history of trauma.  

The Veteran underwent a VA examination in December 2008.  As concerns the left shoulder, the Veteran reported onset in 1992 or 1993 with worsening in 2001.  Regarding the right shoulder, the Veteran reported onset in the middle 1980's with worsening in 1991 or 1992.  Physical examination showed reduced range of motion in both shoulders and diagnosis was bilateral shoulder strain.  The examiner opined that it is less likely as not that the Veteran's bilateral shoulder strain was caused by or a result of or related to military service.  In support, the examiner stated that the left shoulder was mentioned once in the record as having a sprain and that by definition a sprain is a condition that is acute and transitory and resolves without residual.  The examiner noted the Veteran was in the military for 5 more years after the sprain and there was no further complaint or treatment of the left shoulder.  There was no medical record after 1955 until 2008 of any left shoulder condition or complaint.  Intercurrent injury of the left shoulder following active duty discharge until now was unknown.  The available medical record was silent for any right shoulder condition until 2008.  The Veteran stated that both his right and left shoulder conditions onset after active duty.  

VA medical records show continued complaints of bilateral shoulder pain.  X-rays dated in April 2011 showed advanced glenohumeral degenerative joint disease of both shoulders.  A May 2011 record documents complaints of bilateral shoulder pain for 3 years, worse on the right.  It was also noted that he fell backwards on to his left shoulder in 1990.  VA records note he underwent a right shoulder arthroplasty in August 2011 and a left shoulder replacement in December 2011.  

On review, the Veteran currently has disabilities of both the right and left shoulders.  While he was seen for complaints related to the left shoulder during service, there is no evidence of a chronic disorder.  The upper extremities were reported as normal at separation and there were no additional complaints or findings for many years following discharge.  

Regarding whether current disability is related to active service, the claims folder contains a negative opinion.  The VA examiner reviewed the claims folder and the opinion was supported by adequate rationale.  Thus, it is considered highly probative.  

The Board acknowledges the Veteran's contentions that current disability is related to heavy lifting during service.  The Veteran is competent to report heavy lifting and shoulder pain, but he is not competent to provide an etiology opinion on a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

The Veteran's unsubstantiated lay assertions do not outweigh the well-reasoned VA opinion of record.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Cardiovascular disability and hypertension with shortness of breath

In December 2008, the RO denied entitlement to service connection for sinus tachycardia and for hypertension with shortness of breath.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show the Veteran underwent an electrocardiogram in January 1960 which showed sinus tachycardia.  Impression was "probably within normal limits."  On examination for separation in December 1960, the Veteran's heart and lungs and chest were normal on clinical evaluation.  Blood pressure at separation appears to be recorded as 142/74.  A diagnosis of hypertension was not noted during service or at separation.   

Private records show the Veteran underwent a cardiology consultation in November 1990 prior to back surgery.  At that time, he reported being admitted for chest discomfort in 1984 and being told that he had angina pectoris.  He was not on any cardiac medications and there were no predisposing risk factors for arteriosclerotic heart disease.  Electrocardiogram showed normal sinus rhythm.  There was increased voltage over the left ventricle, but was otherwise within normal limits.  

VA records dated in November 2007 indicate that EKG testing showed normal sinus rhythm.  A May 2008 record includes an assessment of hypertension.  The physician noted that previous blood pressure readings were consistently elevated so the Veteran was started on Lisinopril.  

The Veteran underwent a VA heart exam in December 2008.  He reported that his heart would race going up and down ladders while on the ship.  On physical examination, blood pressure was 134/73.  Cardiac and pulmonary exam findings were normal.  Stress testing was not indicated as the METS were easily estimated (at greater than 9) based on no objective evidence of cardiac disease for the patient.  Diagnosis was normal heart exam; no objective clinical evidence of cardiac/heart disease.  

The Veteran also underwent a VA respiratory examination in December 2008.  Based on pulmonary function tests, diagnosis was restrictive ventilatory defect as evidenced by decreased FVC, normal FEV1/FVC ratio and reduced TLC.  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that this defect was less likely as not caused by or related to service.  The examiner noted there was no record of any pulmonary, lung, or respiratory diagnosis during service or within one year of service.  The only complaint of shortness of breath during active duty was related to a gastroenterology disease not a pulmonary disease.  The gastroenterology disease resolved without residual.  There was no record of any environmental exposure during active duty that would likely result in a restrictive pulmonary defect.  The examiner further stated that it had been over 40 years since the Veteran's discharge from active duty and intercurrent exposures to substances potentially toxic to the lungs were unknown.  The current record showed no active pulmonary diagnosis and there was no record of any recent pulmonary complaint.  

In his January 2009 notice of disagreement, the Veteran indicated that he thought the extreme pressures they were operating under during service had a direct bearing on his high blood pressure.  He also reported both asbestos and radiation exposure.    

VA notes dated in October 2009 indicate the Veteran was seen with complaints that he sometimes gets pain in the chest that was not related to exertion.  Assessment was atypical chest pain which the physician thought was related to his shoulder.  A note dated in November 2009 indicates the Veteran had an EKG and a thallium test was recommended.  It is unclear whether this was accomplished.  

At the March 2011 DRO hearing, the Veteran testified that he thought his heart and hypertension issues could be related to radiation exposure.  In an August 2011 statement, the Veteran reported participation in Operation WIGWAM but noted he was never advised of his radiation reading.  

Service treatment records dated in September 1955 indicate that no radiological dosage was received during Operation WIGWAM.  Nonetheless, service personnel records show the Veteran participated in Operation WIGWAM in May 1955 and he is considered a radiation-exposed Veteran.  See 38 C.F.R. § 3.309(d)(3).  The Veteran's claimed disorders, to include a cardiovascular disorder and hypertension with shortness of breath, however, are not listed as diseases specific to radiation-exposed veterans and presumptive service connection based on radiation exposure is not warranted.  38 C.F.R. § 3.309(d)(2).  The claimed disorders are also not radiogenic diseases and the Veteran has not cited any scientific or medical evidence that the claimed conditions are radiogenic diseases.  Thus, the provisions of 38 C.F.R. § 3.311 are not for application.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Regarding the claimed cardiovascular disability, the Board acknowledges that an in-service electrocardiogram showed sinus tachycardia.  Notwithstanding, there is no evidence of a chronic heart disorder during service or manifested to a compensable degree within one year following discharge.  On the contrary, the objective evidence does not show a currently diagnosed cardiovascular disability and service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming a current disorder, the record does not contain probative evidence suggesting a relationship to active service or events therein, to include any environmental exposures.  

Regarding hypertension with shortness of breath, there is no evidence of hypertension or chronic pulmonary disorder during service or within the first post-service year.  While the Veteran has a current diagnosis of hypertension and a restrictive ventilatory effect, these were not shown until many years following service and the record does not contain probative evidence relating the disorders to active service or events therein, to include any environmental exposures.  

The Board acknowledges the Veteran's belief that he has current disorders and that such are related to active service.  The Veteran, however, is not competent to provide an etiology opinion on a complex medical question.  See Woehlaert.  The Veteran's unsubstantiated lay assertions are simply not sufficient to establish a nexus.  

In sum, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a right shoulder disability, claimed as a strain, is denied.

Service connection for a left shoulder disability, claimed as a sprain with arthritis, is denied.

Service connection for a cardiovascular disability, claimed as sinus tachycardia, claimed as due to radiation, is denied.  

Service connection for hypertension with shortness of breath, claimed as due to radiation, is denied.  




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


